DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                   NICOLE GENE NACHTMAN,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                            Appellee.

                         No. 2D19-3206



                       September 17, 2021

Appeal from the Circuit Court for Hillsborough County; Christopher
C. Sabella, Judge.

Howard L. Dimmig, II, Public Defender and Alice B. Copek, Special
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee; and Lindsay D.
Turner, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

MORRIS, C.J., and SLEET and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2